DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2, 3, 9, 11, 12, 15, and 17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kanaya (United States Patent Application Publication No. US 2013/0015541 A1, hereinafter “Kanaya”).
In reference to claim 2, Kanaya discloses a device which meets the claim.  Figure 4B of Kanaya discloses a magnetic random access memory structure which comprises a first material layer (lowermost layer of (MTJ)) which itself comprises cobalt, iron, and boron (p. 4, paragraph 53) and has a lateral width.  A tunnel barrier layer (middle layer of (MTJ)) is on the first material layer (lowermost layer of (MTJ)).  The tunnel barrier layer (middle layer of (MTJ)) comprises magnesium and oxygen (p. 4, paragraph 53) and has a lateral width less than the lateral width of the first material layer (lowermost layer of (MTJ)).  A second material layer (uppermost layer of (MTJ)) is directly on the tunnel barrier layer (middle layer of (MTJ)).  The second material layer (uppermost layer of (MTJ)) comprises cobalt, iron, 
With regard to claim 3, the first material layer (lowermost layer of (MTJ)) has a first lateral width.  The third material layer (UE) has a second lateral width less than the first lateral width.
In reference to claim 9, the spacer (40) comprises oxygen (p. 5, paragraph 60).
In reference to claim 11, Kanaya discloses a device which meets the claim.  Figure 4B of Kanaya discloses a magnetic random access memory structure which comprises a bottom magnetic tunnel junction layer (lowermost layer of (MTJ)) which itself comprises cobalt, iron, and boron (p. 4, paragraph 53) and has a lateral width.  A tunnel barrier layer (middle layer of (MTJ)) is on the bottom magnetic tunnel junction layer (lowermost layer of (MTJ)).  The tunnel barrier layer (middle layer of (MTJ)) comprises magnesium and oxygen (p. 4, paragraph 53) and has a lateral width less than the lateral width of the bottom magnetic tunnel junction layer (lowermost layer of (MTJ)).  A top magnetic tunnel junction layer (uppermost layer of (MTJ)) is directly on the tunnel barrier layer (middle layer of (MTJ)).  The top magnetic tunnel junction layer (uppermost layer of (MTJ)) comprises cobalt, iron, and boron (p. 4, paragraph 53).  A hardmask (UE is used as hardmask – p. 4, paragraph 54) is above the top magnetic tunnel junction layer (uppermost layer of (MTJ)).  The hardmask (UE) comprises tantalum (p. 3, paragraph 54).  The hardmask (UE) has tapered sidewalls which extend outward from a top of the hardmask (UE) to a bottom of the hardmask (UE).  A spacer (40) is along the tapered sidewalls of the hardmask (UE).  The spacer (40) is vertically adjacent the tunnel barrier layer (middle layer of (MTJ)) and horizontally adjacent the top magnetic tunnel junction layer (uppermost layer of (MTJ)).  
With regard to claim 12, the bottom magnetic tunnel junction layer (lowermost layer of (MTJ)) has a first lateral width.  The hardmask (UE) has a second lateral width less than the first lateral width.
In reference to claim 15, the hardmask (UE) is a conductive hardmask (p. 4, paragraph 54).
With regard to claim 17, the spacer (40) comprises oxygen (p. 5, paragraph 60).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 6, 7, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanaya.
In reference to claim 4, Kanaya does not disclose the exact thickness for the first material layer (lowermost layer of (MTJ)) as that claimed by the applicant.  Although Kanaya does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").


In reference to claim 6, Kanaya does not disclose the exact thickness for the second material layer (uppermost layer of (MTJ)) as that claimed by the applicant.  Although Kanaya does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the second material layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Kanaya.
With regard to claim 7, Kanaya does not disclose the exact thickness for the third material layer (UE) as that claimed by the applicant.  Although Kanaya does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the third material layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Kanaya.
With regard to claim 14, Kanaya does not disclose the exact thickness for the hardmask (UE) as that claimed by the applicant.  Although Kanaya does not teach the exact thickness as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thickness of the hardmask is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Kanaya.

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanaya in view of Koganei (United States Patent Application Publication No. US 2003/0067800 A1, hereinafter “Koganei”).
In reference to claim 5, Kanaya does not disclose that the tunnel barrier layer has a thickness of 1.2 nm.  However Koganei discloses that the tunnel barrier layer thickness can be adjusted to tailor the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore claim 5 is not patentable over Kanaya and Koganei.
In reference to claim 13, Kanaya does not disclose the exact thicknesses for the bottom magnetic tunnel junction layer (lowermost layer of (MTJ)) and the top magnetic tunnel junction layer (uppermost layer of (MTJ)) as that claimed by the applicant.  Although Kanaya does not teach the exact thicknesses as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the thicknesses of the bottom magnetic tunnel junction layer and the top magnetic tunnel junction layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Kanaya.  Kanaya does not disclose that the tunnel barrier layer has a thickness of 1.2 nm.  However Koganei discloses that the tunnel barrier layer thickness can be adjusted to tailor the tunneling current and magnetoresistance probabilities (p. 5, paragraph 74).  Thus Koganei makes it clear that the tunnel barrier layer thickness is a result effective variable.  It would In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore this limitation is not patentable over Kanaya and Koganei.

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanaya in view of Horng et al. (United States Patent Application Publication No. US 2011/0014500 A1, hereinafter “Horng”).
In reference to claim 8, Kanaya does not disclose that the first material layer (lowermost layer of (MTJ)) or the second material layer (uppermost layer of (MTJ))) or ferromagnetic layers comprise Co60Fe20B20.  However Horng discloses the known use of Co60Fe20B20 as a ferromagnetic material in an MRAM device (p. 3, paragraph 25).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use ferromagnetic layers in the form of Co60Fe20B20 as the first and second material layers/ferromagnetic layers in the device disclosed by Kanaya.
In reference to claim 16, Kanaya does not disclose that the bottom magnetic tunnel junction layer (lowermost layer of (MTJ)) or the top magnetic tunnel junction layer (uppermost layer of (MTJ))) or ferromagnetic layers comprise Co60Fe20B20.  However Horng discloses the known use of Co60Fe20B20 as a ferromagnetic material in an MRAM device (p. 3, paragraph 25).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use ferromagnetic layers in the form of Co60Fe20B20 as the bottom and top magnetic tunnel junction layers/ferromagnetic layers in the device disclosed by Kanaya.

Claims 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanaya in view of Kawai (United States Patent Application Publication No. US 2004/0222185 A1, hereinafter “Kawai”).
In reference to claim 10, Kanaya does not disclose that the spacer (40) comprises silicon oxide or silicon oxynitride.  However Kawai discloses the known use of silicon oxide or silicon oxynitride for use as a spacer material (p. 3, paragraph 36).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use silicon oxide or silicon oxynitride for use as the spacer material in the device of Kanaya.
In reference to claim 18, Kanaya does not disclose that the spacer (40) comprises silicon oxide or silicon oxynitride.  However Kawai discloses the known use of silicon oxide or silicon oxynitride for use as a spacer material (p. 3, paragraph 36).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a .

Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al. (United States Patent Application Publication No. US 2011/0194353 A1, hereinafter “Hwang”) in view of Kanaya.
In reference to claim 19, figure 12 of Hwang discloses a similar system.  Figure 12 of Hwang discloses a system (500) comprising a processor (410) and a memory (100) coupled to the processor (410).  The memory comprises a magnetic random access memory structure (p. 16, paragraph 147).  Hwang does not disclose that the magnetic random access memory structure comprises a first material layer comprising cobalt, iron and boron with a lateral width; a tunnel barrier layer on the first material layer, the tunnel barrier layer comprising magnesium and oxygen and having a lateral width less than the lateral width of the first material layer; a second material layer directly on the tunnel barrier layer, the second material layer comprising cobalt, iron and boron; a third material layer above the second material layer, the third material layer comprising tantalum and having tapered sidewalls which extend outward from a top of the third material layer to a bottom of the third material layer; and a spacer along tapered sidewalls of the third material layer, the spacer vertically adjacent the tunnel barrier layer and horizontally adjacent the second material layer.  However Figure 4B of Kanaya discloses a magnetic random access memory structure which comprises a first material layer (lowermost layer of (MTJ)) which itself comprises cobalt, iron, and boron (p. 4, paragraph 53) and has a lateral width.  A tunnel barrier layer (middle layer of (MTJ)) is on the first material layer (lowermost layer of (MTJ)).  The tunnel barrier layer (middle layer of (MTJ)) comprises magnesium and oxygen (p. 4, paragraph 53) and has a 
With regard to claim 20, Hwang discloses (p. 6, paragraph 147) that the system (500 - figure 12 of Hwang) includes a chipset which is therefore coupled to the processor (410 - figure 12 of Hwang).
In reference to claim 21, Hwang discloses that the system is a communication device in the form of a cell phone, a smartphone, a personal computer (desktop or laptop computer), and a camera (p. 6, paragraph 148).

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817